A receiver appointed by a judge in supplementary proceedings after execution, obtains title to the property of the judgment debtor, by force of his appointment when perfected, without the execution of an assignment by the debtor.
Such receiver, representing the creditors, may maintain an action to recover property, real and personal, held by an assignee to whom the debtor has assigned it in fraud of his creditors.
Such property may be sold by the receiver, under the direction of the court, and the proceeds applied in satisfaction of the debts of the fraudulent assignee.
An assignment authorizing the assignee to sell the assigned property on credit, is fraudulent, as against creditors.
Such assignment cannot be made valid by any new instrument, directing the property to be sold for cash, *203executed by the assignor after the assignee has accepted the assignment, and taken possession of the assigned property. The assignment being valid as against the assignor, no power remains in him to modify in any respect the disposition which it makes of the property.
(S. C., 5 How. Pr. 441; 9 N. Y. 142.)